[Cite as Chasteen v. London Corr. Inst., 2011-Ohio-6939.]



                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




ADAM CHASTEEN

       Plaintiff

       v.

LONDON CORRECTIONAL INSTITUTION

       Defendant

Case No. 2011-07265-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶1}    On September 13, 2010, plaintiff, Adam Chasteen, an inmate incarcerated
at defendant’s London Correctional Institution (LoCI) in the segregation unit, was
transferred from LoCI to Madison Correctional Institution (MaCI).
        {¶2}    Plaintiff alleges that prior to his transfer, he delivered into the custody of
LoCI staff a laundry bag containing three pair of boxer shorts, three T-shirts, one
undershirt, three pair of socks, and two wash cloths. Plaintiff maintains he was not
permitted to retrieve either the laundry bag or its contents prior to being transferred. In
addition, plaintiff states his toothbrush holder and soap dish were kept in the
segregation vault at LoCI and have not been returned to him.
        {¶3}    Plaintiff asserted his property was lost or destroyed as a proximate result
of negligence on the part of LoCI personnel and he has consequently filed this
complaint seeking damages in the amount of $100.00, consisting of $50.00 for the
estimated replacement value of the property, and $50.00 for the inconvenience and loss
of use of the missing items. Payment of the filing fee was waived.
        {¶4}     Plaintiff submitted a receipt dated June 3, 2010, which lists the purchase
price of one athletic shirt at $2.77, one pair of socks for $.99, one wash cloth at $1.23,
and one pair of boxer shorts at $2.50.
        {¶5}     In the investigation report defendant noted that “loss of use and
inconvenience” are not recognizable elements of damages where plaintiff seeks the
replacement value of the lost or missing items. Defendant admitted liability for the
following: one athletic T-shirt, two wash cloths, three pair of socks, three pair of boxer
shorts, three T-shirts and a laundry bag. Defendant denied liability for the toothbrush
holder and soap dish inasmuch as plaintiff failed to prove “those items were ever
delivered to the custody” of LoCI staff. Neither plaintiff nor defendant filed a property
inventory form relevant to plaintiff’s transfer into segregation or his transfer from LoCI to
MaCI.       Defendant deferred to the court to establish the reasonable value of the
property for which defendant admits liability.
        {¶6}     Plaintiff filed a response insisting that he is entitled to all damages
claimed.       Plaintiff pointed out that his family purchased three T-shirts for him in
November 2009 and that each shirt cost $8.12. Plaintiff contended that he is entitled to
$45.18 for the lost property.          Finally plaintiff proposes that          the court should order
defendant to provide plaintiff with a new laundry bag and three sets of state issue
undergarments “as further equitable compensation for his loss.”1
                                        CONCLUSIONS OF LAW
        {¶7}     In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owed him a duty, that defendant breached that duty, and that
defendant’s breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding Products,
Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
        {¶8}     “Whether a duty is breached and whether the breach proximately caused
an injury are normally questions of fact, to be decided by . . . the court . . .” Pacher v.
Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333, ¶41, citing Miller v.


        1
           “R.C. 2743.10 does not confer equity jurisdiction at the Administrative Determination level of this
court. Administrative Determination actions are solely for money damages. Equity jurisdiction in matters
involving the state are reserved for judicial review.” Patterson v. Ohio Dept. of Rehab. & Corr., Ct. of Cl.
No. 2010-01468-AD, 2010-Ohio-6619. Accordingly, plaintiff’s request for an additional equitable remedy
is denied.
Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521; Mussivand v. David
(1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
       {¶9} Although not strictly responsible for a prisoner’s property, defendant had at
least the duty of using the same degree of care as it would use with its own property.
Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
       {¶10}     This court in Mullett v. Department of Correction (1976), 76-0292-AD,
held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
       {¶11}     Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
       {¶12}     Plaintiff must produce evidence which affords a reasonable basis for
the conclusion defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
       {¶13}     In order to recover against a defendant in a tort action, plaintiff must
produce evidence which furnishes a reasonable basis for sustaining his claim. If his
evidence furnishes a basis for only a guess, among different possibilities, to any
essential issue in the case, he fails to sustain the burden as to such issue. Landon v.
Lee Motors, Inc. (1954), 161 Ohio St. 82, 53 O.O. 25, 118 N.E. 2d 147.
       {¶14}     Plaintiff’s failure to prove delivery of the toothbrush holder and soap
dish to defendant constitutes a failure to show imposition of a legal bailment duty on the
part of defendant in respect to lost property. Prunty v. Department of Rehabilitation and
Correction (1987), 86-02821-AD.
       {¶15}     The credibility of witnesses and the weight attributable to their
testimony are primarily matters for the trier of fact. State v. DeHass (1967), 10 Ohio St.
2d 230, 39 O.O. 2d 366, 227 N.E. 2d 212, paragraph one of the syllabus. The court is
free to believe or disbelieve, all or any part of each witness’s testimony. State v. Antill
(1964), 176 Ohio St. 61, 26 O.O. 2d 366, 197 N.E. 2d 548. The court finds plaintiff’s
assertions credible regarding the loss of his undergarments and laundry bag.
       {¶16}     Negligence on the part of defendant has been shown in respect to the
issue of protecting plaintiff’s property after he was transferred. Billups v. Department of
Rehabilitation and Correction (2001), 2000-10634-AD, jud.
       {¶17}     The standard measure of damages for personal property loss is market
value. McDonald v. Ohio State Univ. Veterinary Hosp. (1994), 67 Ohio Misc. 2d 40, 644
N.E. 2d 750.
       {¶18}     As trier of fact, this court has the power to award reasonable damages
based on evidence presented. Sims v. Southern Ohio Correctional Facility (1988), 61
Ohio Misc. 2d 239, 577 N.E. 2d 160.
       {¶19}     Damage assessment is a matter within the function of the trier of fact.
Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E. 2d 462.
Reasonable certainty as to the amount of damages is required, which is that degree of
certainty of which the nature of the case admits. Bemmes v. Pub. Emp. Retirement
Sys. Of Ohio (1995), 102 Ohio App. 3d 782, 658 N.E. 2d 31.
       {¶20}     Upon review of all the evidence submitted, the court finds plaintiff has
suffered damages in the amount of $45.00.
                                  Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




ADAM CHASTEEN

          Plaintiff

          v.

LONDON CORRECTIONAL INSTITUTION

          Defendant

Case No. 2011-07265-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE
DETERMINATION

          Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $45.00. Court costs are assessed against defendant.




                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:

Adam Chasteen, #566-894                            Gregory C. Trout, Chief Counsel
P.O. Box 740                                       Department of Rehabilitation
London, Ohio 43140                                 and Correction
                                                   770 West Broad Street
                                                   Columbus, Ohio 43222

SJM/laa
8/18
Filed 8/23/11
Sent to S.C. reporter 1/19/12